          Case 7:16-cv-05179-AEK Document 105 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Reno,

                                   Plaintiff,                    ORDER

                 -against-                                       16 Civ. 5179 (AEK)

County of Putnam, et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        The Court has reviewed the parties’ pretrial submissions, including the proposed Joint

Pretrial Order (ECF No. 104). While Section 6 of the Court’s Individual Practices specifies the

items required by the undersigned in advance of trial, the Court recognizes that the parties

already had prepared and submitted versions of certain documents to Magistrate Judge Smith in

late 2019 and early 2020, and the Court will not require the parties to submit revised jointly

prepared versions of those documents. Specifically, the Court recognizes that: (i) both parties

have submitted proposed voir dire questions (ECF Nos. 74 and 90); and (ii) defendants have

submitted a proposed verdict form (ECF No. 76), and plaintiff has indicated that he has no

objection to this proposed verdict form (ECF No. 89).

        However, while defendants have submitted proposed jury instructions (ECF No. 75), the

Court has not received any proposed jury instructions from plaintiff, despite multiple

opportunities, see ECF No. 86, and Minute Entry dated Jan. 10, 2020. Plaintiff is hereby given

one final chance to submit proposed jury instructions, which he must do by no later than Friday,

February 5, 2021. In preparing his submission, plaintiff should review defendants’ proposed jury

instructions (ECF No. 75), and indicate any proposed instructions to which he does not object.
         Case 7:16-cv-05179-AEK Document 105 Filed 01/21/21 Page 2 of 2




To the extent there are proposed instructions to which plaintiff does object, plaintiff should state

those objections and propose alternate instructions (along with any additional proposed

instructions) as appropriate.

        Finally, consistent with Section 6.C.3 of the Court’s Individual Practices, the parties are

directed to provide each other and the Court with a tabbed binder or binders containing courtesy

copies of that party’s trial exhibits and deposition designations (if any) no later than one week

prior to the start of jury selection in this matter.

Dated: January 21, 2021
       White Plains, New York

                                                       SO ORDERED.


                                                       ___________________________________
                                                       ANDREW E. KRAUSE
                                                       United States Magistrate Judge
